DECISION
{¶ 1} Defendant-appellee, Old Republic Surety Company, has moved to dismiss this appeal for lack of a final appealable order.
 {¶ 2} On March 8, 2006, the Franklin County Court of Common Pleas entered an order amending its case schedule in this matter. On April 6, 2006, plaintiff-appellant, Sidney T. Lewis, filed a notice of appeal from the case scheduling order. We have informally deferred consideration of this appeal upon suggestion of appellant's bankruptcy. On or about September 5, 2006, the United States Bankruptcy Court for the Southern District of Ohio, Eastern Division, dismissed appellant's bankruptcy action, and we will now address appellee's April 17, 2006 motion to dismiss, which is hereby granted.
 {¶ 3} The trial court's March 8, 2006 case scheduling order does not affect a substantive legal right, does not preclude judgment for any party, does not vacate a judgment or grant a new trial, and does not grant or deny any provisional remedy. Therefore, it is not a final appealable order under R.C.2505.02(B), and this appeal must be dismissed for lack of a final appealable order.
Motion granted, appeal dismissed.
Klatt, P.J., and Sadler, J., concur.